Citation Nr: 0006658	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  97-19 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Sheldon A. Mossberg, Attorney


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel





INTRODUCTION

The veteran served on active duty in the military from March 
1974 to April 1975.  Shortly after service, in June 1975, he 
filed a claim at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut, for service 
connection for an acquired psychiatric disorder.  The RO 
denied his claim in November 1975 and, later that month, 
notified him of the decision and of his procedural and 
appellate rights.  He did not timely appeal; thus, that 
decision became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (1999).

More recently, in October 1992, the veteran filed a claim at 
the RO in Boston, Massachusetts, again requesting service 
connection for an acquired psychiatric disorder.  That RO 
denied his claim in April 1993, and later in March 1994 after 
considering additional evidence.  In the latter decision, the 
RO noted the prior denial of the claim, and presumably the 
finality of the decision since the RO indicated the claim was 
"reopened."  The Board, however, also must initially 
consider the claim in the context of whether "new and 
material evidence" has been submitted to reopen it and, if 
so, proceed accordingly.  See 38 C.F.R. § 3.156(a).  
Therefore, the issue on appeal is as indicated on the cover 
page of this decision.

For the reasons discussed below, the Board agrees the claim 
should be reopened and readjudicated on the full merits.  
Consequently, after reopening the claim, the Board will 
REMAND it to the RO in Hartford, which currently has 
jurisdiction over the appeal, for further development and 
consideration.


FINDINGS OF FACT

1.  In November 1975, the RO in Hartford denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder; later that month, the RO notified him of the 
decision, and of his procedural and appellate rights, and he 
did not timely appeal.

2.  Some of the evidence that has been added to the record 
since the November 1975 RO decision is not duplicative of 
evidence that was on file when that decision was made and 
suggests the veteran has an acquired psychiatric disorder as 
a result of his service in the military or, alternatively, if 
preexisting service, due to an exacerbation of his condition 
beyond its natural progression while he was on active duty.

3.  The claim for service connection for an acquired 
psychiatric disorder is plausible.


CONCLUSIONS OF LAW

1.  As new and material evidence has been submitted since the 
RO's November 1975 decision denying service connection for an 
acquired psychiatric disorder, the requirements to reopen 
this claim have been met.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 
(1999).

2.  The claim for service connection for an acquired 
psychiatric disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from an injury sustained or a disease contracted while on 
active duty in the military, or for disability that is 
attributable to a preexisting injury or disease that was 
aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Psychoses, which include major 
depression and schizophrenia, will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The RO initially denied the veteran's claim for service 
connection for an acquired psychiatric disorder in November 
1975 on the premise that, although he clearly experienced 
relevant symptoms while on active duty, requiring counseling 
and treatment, he actually had a personality disorder for 
which service connection was expressly precluded by VA 
regulation.  See 38 C.F.R. § 3.303(c).  Later in November 
1975, the RO notified him of the decision, and of his 
procedural and appellate rights, and he did not timely 
appeal.  Thus, that decision became final and binding on him 
based on the evidence then of record.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 
(1999).

If evidence that is both "new and material" is presented or 
secured with respect to a claim that, as here, has been 
denied by the RO and not timely appealed, the Secretary of VA 
shall reopen the claim and review the former disposition of 
it.  See 38 U.S.C.A. § 5108.  The provisions of section 5108 
require consideration of all evidence since the last final 
denial in order to determine whether the claim must be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993); Glynn v. Brown, 
6 Vet. App. 523, 528-29 (1994).  Hence, the RO's November 
1975 decision marks the starting point for determining 
whether new and material evidence has been submitted.

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, both 
new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  The two-step analysis involves two questions:  (1) 
Is the evidence at issue "new," that is, not of record at 
the time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record; and, (2) 
Is it "material," i.e., is it relevant and probative of the 
issue at hand, and which, by itself or in connection with the 
evidence previously assembled, is so significant it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).

Additionally, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Contrary to the prior practice of VA, 
however, there is no requirement that such evidence, when 
viewed in the context of all of the evidence, both new and 
old, create a reasonable possibility that the outcome of the 
case on the merits would be changed.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  Although the RO has not had 
an opportunity to consider the veteran's claim under the 
revised standard discussed in Hodge, this is of no 
consequence here because the RO reopened his claim, even 
under the former more rigid standard, and since the Board 
will do the same.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The evidence submitted since the RO's November 1975 decision 
includes numerous medical records pertaining to ongoing 
treatment the veteran has received for variously diagnosed 
psychiatric conditions since about October 1984.  Aside from 
indicating that he suffers from mental illness that is not 
exclusively limited to a personality disorder-but rather, 
which also may encompass such additional psychiatric 
conditions as major depression, a schizo-affective disorder, 
dysthymia (a mood disorder), chronic abuse of alcohol, etc., 
the evidence suggests a possible correlation between him 
developing these conditions and having served in the 
military.  Alternatively, the records also suggest that he 
had psychiatric impairment of some sort prior to service-
but, nevertheless, that it may have become significantly 
worse (beyond its natural progression) while he was on 
active duty, which is otherwise consistent with his service 
medical records (SMRs) since they also contain a diagnosis 
other than a personality disorder-namely, situational 
depression (a "depressive neurosis").  Consequently, the 
evidence submitted since the RO's November 1975 decision is 
new and material to the case and, therefore, sufficient to 
reopen the claim.  See Hickson v. West, 11 Vet. App. 374, 378 
(1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

The preliminary determination that must be made upon 
reopening a claim is whether it is "well grounded," meaning 
at least "plausible...or capable of substantiation."  See 
Elkins v. West; 12 Vet. App. 209 (1999) (en banc) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), citing 
38 U.S.C.A. § 5107(a).  In this case, the evidence cited for 
reopening the claim for an acquired psychiatric disorder also 
is sufficient to well ground the claim since the evidence 
provides a possible nexus to service-either via direct 
incurrence while on active duty or, alternatively, via 
aggravation of a preexisting condition.  See Epps v. Gober, 
126 F.3d 1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).


ORDER

The petition to reopen the claim for service connection for 
an acquired psychiatric disorder is granted.

The veteran has submitted a well-grounded claim for service 
connection for an acquired psychiatric disorder; his appeal 
concerning this claim is granted to this extent, subject to 
the further development and consideration directed below.


REMAND

During the veteran's March 1974 service entrance examination, 
he denied having experienced any symptoms of a psychiatric 
related nature, and there was no evidence of a psychiatric 
disorder of any sort during the objective clinical portion of 
that evaluation.  In August 1974, however, he underwent an 
examination for complaints of an inability to "fit in" with 
the military (life in the Marines)-at least part of which he 
attributed to his rural upbringing in Connecticut because it 
made him "different from others."  He said that he "did 
well" in boot camp, but that he could no longer identify 
with the responsibilities of a soldier-noting that he had 
become detached and isolated from others and socially 
"flat."  He also indicated that he had not dated, and that 
he was willing to go absent without leave (AWOL) if necessary 
to change things (meaning get out of the service).  The 
examining physician diagnosed situational depression and 
indicated the veteran possibly had a mild character disorder.  
After returning to the clinic a few days later in August 1974 
complaining that his symptoms were getting worse, his 
treating physician again diagnosed situational depression (a 
"depressive neurosis") and referred him for a psychiatric 
evaluation.  He underwent the psychiatric evaluation that 
same month (2 days later).  He told the evaluating 
psychiatrist that he "[didn't] like the service," and that 
he had begun to feel that everything was "stupid" and that 
he had made a terrible mistake by entering the military.  He 
went on to note that he felt a "sense of anger mounting" in 
himself and that, aside from going AWOL, he also had 
contemplated "having a violent outburst, taking an overdose 
of pills, or a getting a psychiatric discharge" to get out 
of the military.  He reiterated that he had been depressed 
since completing boot camp.  He received additional treatment 
and counseling for his depression in October 1974, and later 
in February 1975-when his treating physician indicated that 
he had a severe schizoid personality that was aggravated by 
the close confinement intrinsic to military life.  The 
examining physician further indicated that removing him from 
that confining environment would be of no benefit and, 
therefore, after prescribing medication (Mellaril), 
recommended that he be considered for an administrative 
discharge from the military, which he subsequently received 
in April 1975.  During an examination that he underwent just 
prior to his discharge, there was no evidence of a 
psychiatric disorder of any sort.  His service department 
since has indicated that he did not go before a physical or 
medical evaluation board prior to being administratively 
discharged from the military.

The veteran initially filed a claim for service connection 
for an acquired psychiatric disorder in June 1975, shortly 
after his discharge, which, as alluded to above, the RO 
denied in November 1975 based on a determination that he only 
had a personality disorder.  In accordance with express VA 
regulation, a personality disorder could not be service 
connected at that time because it was not considered to be a 
disease or injury within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c).  However, service 
connection is now permissible for a personality disorder, but 
only in certain very limited instances where there is 
competent medical evidence indicating it was aggravated 
during service by "superimposed" disease or injury.  
See Carpenter v. Brown, 8 Vet. App, 240, 245 (1995); 
Beno v. Principi, 3 Vet. App. 439, 441 (1992); 38 C.F.R. 
§§ 4.9, 4.127 (1999).  This is particularly worth noting in 
this case because even the examiner who diagnosed the 
schizoid personality disorder during service acknowledged 
that it had been "aggravated" by the close confinement 
intrinsic to military life.  However, that notwithstanding, 
to warrant service connection based on aggravation during 
service of a preexisting condition, there still must be 
competent medical evidence indicating the condition was 
exacerbated "beyond its natural progression."  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary or 
intermittent flare-ups during service of a preexisting 
condition are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to the 
symptoms, is worsened.  See Jensen v. Brown, 19 F.3d 1413 
(Fed. Cir. 1994); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Some of the medical and other evidence submitted since the 
RO's November 1975 decision indicates the veteran had a very 
troubled childhood and adolescence-noting, among other 
things, that he may have been addicted to alcohol even prior 
to entering the military; that he did not tend to socialize 
with others very much, if at all, prior to service, including 
with members of his own family; that he did not have a good 
personal relationship with either his mother or father, or 
any of his siblings; that he may have, at times, committed 
criminal acts such as arson; and that he was often involved 
in physical conflicts and disputes with others, etc.  These 
records also show that his behavior since service has 
continued to be far out of the ordinary and, in fact, that he 
has attempted suicide on a number of different occasions (by 
various means); that he has had a very sporadic work history, 
unable to maintain a job for any significant period of time; 
that he has suffered multiple relapses of his chronic 
alcoholism; and that he has continued to be assaultive and 
combative towards others, so much so that, at times, his own 
family has abandoned him for fear of their lives.  There have 
been numerous psychiatric diagnoses since service, aside from 
a personality disorder, including major depression, a schizo-
affective disorder, dysthymia (a mood disorder), chronic 
abuse of alcohol, etc.  The Social Security Administration 
(SSA) also determined he was entitled to disability benefits 
and/or supplemental security income from that agency, 
at least in part, due to the severity of his variously 
diagnosed mental impairment.  However, according to a June 
1996 letter from that agency, his benefits were discontinued, 
effective January 1997, because they were partly based on his 
addiction to alcohol.

Since it is unclear from the medical and other evidence 
currently of record whether the veteran, in fact, had a 
psychiatric disorder prior to service, including a 
personality disorder, and, if so, whether it was aggravated 
while he was on active duty beyond its natural progression 
(or by "superimposed" disease/injury), he should undergo a 
VA psychiatric evaluation to obtain a medical opinion 
addressing these issues.  See EF v. Derwinski, 1 Vet. App. 
324, 326 (1991).  Also, since his doctors in service 
diagnosed situational depression, which they also referred to 
as a "depressive neurosis," aside from the personality 
disorder, and since there have been numerous additional 
diagnoses of note since service, beginning in October 1984 
(of major depression, dysthymia, schizo-affective disorder, 
etc.), the evaluating VA psychiatrist should give an opinion 
as to whether the depression noted in service was part and 
parcel of the personality disorder, or a completely distinct 
clinical entity, and whether either the depression or 
personality disorder noted in service was an early 
manifestation of the conditions later diagnosed after 
service, to establish a medical nexus.  See Russo v. Brown, 
9 Vet. App. 46 (1996); Waddell v. Brown, 5 Vet. App. 454, 456 
(1993).

Lastly, the Board notes that, in a May 1997 statement, the 
veteran's representative alleged that the RO committed clear 
and unmistakable error (CUE) in its November 1975 and 
subsequent decisions that denied service connection for an 
acquired psychiatric disorder.  This issue of CUE has not 
been developed for appellate consideration by the Board and, 
aside from that, consideration of it must be deferred pending 
completion of the above development concerning the other 
pertinent issues so that the veteran is not prejudiced and to 
avoid piecemeal adjudication of his appeal.  See Hoyer v. 
Derwinski, 1 Vet. App. 208, 210 (1991); see also Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (discussing the concept of 
"inextricably intertwined" claims).

Accordingly, the claim for service connection for an acquired 
psychiatric disorder is REMANDED to the RO for the following 
development and consideration:

1.  The RO should appropriately contact 
the veteran and request that he identify 
all medical care providers (VA and non-
VA) from whom he has received psychiatric 
treatment from January 1997 to the 
present.  The records of such treatment 
should then be requested and the records 
obtained associated with the claims 
folder.

2.  The veteran should be examined by a 
VA psychiatrist to obtain a medical 
opinion as to whether it is at least as 
likely as not that:  a) he had a 
psychiatric disorder, including a 
personality disorder, prior to service; 
b) if he had a personality disorder or 
other psychiatric impairment prior to 
service, that it increased in severity 
while he was on active duty beyond its 
natural progression (and, in the case of 
the personality disorder, by 
"superimposed" disease or injury); 
c) the personality disorder and 
situational depression ("depressive 
neurosis") noted in service were part 
and parcel of each other or indicative of 
an underlying acquired psychiatric 
disorder; and d) either were an early 
manifestation of any of the variously 
diagnosed psychiatric conditions that 
have been noted since service (e.g., 
major depression, a schizo-affective 
disorder, depression, dysthymia, chronic 
abuse of alcohol, etc.).  Since the 
purpose of the examination is to resolve 
the question of whether the veteran has a 
psychiatric disorder as a result of his 
service in the military, to the extent 
possible, the examiner should set forth 
his/her findings and opinions in a report 
demonstrating a discussion of the 
evidence and conclusions in this regard.  
It also is imperative that he/she review 
the claims folders, including a copy of 
this REMAND.  The examination report must 
be typewritten and include all 
examination findings and the rationale 
underlying all opinions expressed, 
citing, if necessary, to specific 
evidence in the record.  The report 
should be associated with the other 
evidence on file in the veteran's claims 
folders.

3.  The RO should review the examination 
report to determine if it is in 
compliance with the directives of this 
REMAND.  If not, it should be returned, 
along with the claims file, for immediate 
corrective action.  See 38 C.F.R. § 4.2.

4.  The RO should adjudicate the claim of 
clear and unmistakable error in the 
November 1975 denial of service 
connection for a nervous condition.  The 
veteran and his representative should be 
properly notified of the decision and 
provided appellate rights.

5.  After completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim for service connection 
for a psychiatric disorder.  The RO 
should not limit its analysis and 
discussion to a personality disorder 
(although that also is necessary)-but 
rather, should also consider his possible 
entitlement to service connection for the 
various other psychiatric conditions that 
have been diagnosed, both during service 
and since (major depression, a schizo-
affective disorder, dysthymia, 
depression, etc.).  The RO must base its 
decision on consideration of all of the 
pertinent evidence of record, including 
that added to the record since it last 
considered the claim.  The RO also must 
base its decision on all pertinent legal 
authority.

6.  If the benefit sought on appeal by 
the veteran continues to be denied, then 
he and his representative should be 
furnished a Supplemental Statement of the 
Case and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
further develop the record; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he has the right to submit additional evidence 
and argument concerning the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



